Hill, J.
1. A will offered for probate did not purport to devise any specified land, but did contain this clause: “All the rest and residue of my property and estate of whatsoever kind and character and wheresoever situate, both real, personal, and mixed, I give, devise, and bequeath to my son Sampson B. Davis, to him, his heirs and assigns, forever in fee simple.” It appeared from, the evidence that the testatrix had gone into possession of a certain plantation left by her husband at his death, and that she had remained in possession by consent of the other heirs at law, who were her children by said husband, without any intention to lay claim to the whole of the estate. While a witness was being examined by the caveators, referring to the land as a whole it was asked if that was the property disposed o.f by the will. The witness answered, “Yes.” Held, that there was no error in excluding this evidence.
1. Under the principles of law announced in the decision in the case of Edenfield v. Boyd, 143 Ga. 95 (3), 96 (84 S. E. 436), it was not error to withdraw from the jury the issue as to undue influence exerted on the mind of the testatrix, there not being sufficient evidence to warrant a submission of that issue to them.
3. No error appearing which requires a reversal, and the evidence being sufficient to support the verdict setting up the will, the

Judgment is affirmed.


All the Justices concur.